Citation Nr: 0912177	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  05-28 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to a compensable rating for a suppurative 
perforation of the right tympanic membrane.  


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from August 24, 1943 to 
October 30, 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for bilateral hearing 
loss and denied his claim for a compensable rating for a 
suppurative perforation of the right tympanic membrane.  

When the case was previously before the Board, in August 
2007, it was remanded for VA clinical records and examination 
of the Veteran.  The requested development was completed and 
the agency of original jurisdiction (AOJ) readjudicated the 
claim with a supplemental statement of the case in January 
2009.  The AOJ received the Veteran's response, with 
additional evidence, in February 2009 and the Board received 
the evidence in March 2009.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran submitted additional evidence less than 90 days 
after being notified that the case was being returned to the 
Board and before the Board promulgated a decision.  He has 
asked that this additional evidence be reviewed by the AOJ.  
In accordance with the provisions of 38 C.F.R. § 20.1304 
(2008), the case will be remanded to the AOJ for it to review 
the claims in light of the new evidence.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The AOJ should review the additional 
evidence submitted by the Veteran and 
readjudicate his claims in light of the 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



